Title: From George Washington to the Inhabitants of Wilmington, North Carolina, 25 April 1791
From: Washington, George
To: Inhabitants of Wilmington, North Carolina



Gentlemen,
[Wilmington, N.C., 25 April 1791]

Appreciating with due value the sentiments you are pleased to express for my station and character, I should fail in candor and respect not to avow the grateful sensations excited by your address, for which I thank you with unfeigned sincerity

Reasoning from the rapid progress of improvement throughout the United States, and adverting to the facility which every undertaking must derive from a settled system of government, the obviation of those disadvantages imposed by situation on your town, may, I think, be calculated upon within no very distant period.
The sanction which experience has already given to the salutary influence of the general government on the affairs of the United States, authorises a well founded expectation that every aid which wise and virtuous legislation can render to indivudual industry will be afforded, and creates a pleasing hope that the happiness of her citizens will be commensurate with the growing dignity and importance of our country.
I express a heartfelt sentiment in wishing to your town and its inhabitants a full proportion of general and particular prosperity.

G. Washington.

